               Case 3:18-cv-01763-RS Document 144 Filed 07/23/21 Page 1 of 5




 1 George A. Kimbrell (Pro Hac Vice)
   Amy van Saun (Pro Hac Vice)
 2 CENTER FOR FOOD SAFETY
   2009 NE Alberta St., Suite 207
 3 Portland, Oregon 97211
   T: (571) 527-8618
 4 Emails: gkimbrell@centerforfoodsafety.org
   avansaun@centerforfoodsafety.org
 5
   Attorneys for Plaintiffs
 6
                               UNITED STATES DISTRICT COURT
 7                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
 8

 9
      CENTER FOR ENVIRONMENTAL
10    HEALTH et al.,
                                                          Case No. 3:18-cv-01763-RS
11
                          Plaintiffs,
12                                                        JOINT STATUS REPORT AND
              v.                                          STIPULATION TO CONTINUE STAY
13

14    THOMAS VILSACK, in his official capacity as
      Secretary of U.S. Department of Agriculture et
15    al.,
16
                          Defendants.
17

18

19

20

21

22

23

24

25

26

27

28 Center for Environmental Health et al v. Vilsack et al., No. 3:18-cv-01763-RS
   Joint Status Report
                  Case 3:18-cv-01763-RS Document 144 Filed 07/23/21 Page 2 of 5




 1                JOINT STATUS REPORT AND STIPULATION TO CONTINUE STAY

 2           Pursuant to Local Rule 7-12 and the stipulated order entered June 21, 2021, ECF No. 142,

 3 the Plaintiffs—Center for Environmental Health; Center for Food Safety; Cultivate Oregon;

 4 International Center for Technology Assessment; National Organic Coalition; Animal Legal

 5 Defense Fund; and Humane Society of the United States—and Defendants—Thomas Vilsack,

 6 Secretary of the U.S. Department of Agriculture; Bruce Summers, Administrator of the Agricultural

 7 Marketing Service; Jennifer Tucker, Ph.D., Deputy Administrator of the National Organic Program;

 8 and United States Department of Agriculture (USDA)—through their respective undersigned

 9 counsel, hereby state as follows:

10           1.       On January 22, 2021, the parties sought a limited 30-day stay to explore the potential

11 for an agreement that would allow resolution of this matter without further litigation. This Court

12 granted the stay, ECF No. 134, and ordered a joint status report by March 19, 2021.

13           2.       On March 19, 2021 the parties provided a joint status report that sought an

14 additional 30-day stay to allow for continued discussions around an agreement to resolve the

15 litigation. ECF No. 135.

16           3.       The parties filed a similar joint status report on April 20, 2021 and the Court ordered

17 an additional 30-day stay. ECF No. 137, 138.

18           4.       On May 20, 2021, the parties sought and were granted an additional 30-day stay to

19 continue settlement discussions. ECF Nos. 139, 140.

20           5.       On June 17, 2021, the parties sought an additional 30-day stay and it was granted on

21 June 21, 2021. ECF Nos. 141, 142.

22           6.       Plaintiffs and Defendants met and conferred following the latest stay order, most

23 recently on July 16, 2021. The discussion continues to be productive and the parties are working to

24 memorialize their points of agreement and reach an agreement in principle. However, the parties

25 are still negotiating key points, and their efforts to make further progress have been slowed by the

26 press of work in other cases and pre-scheduled summer vacation plans. To allow for continued

27

28 Center for Environmental Health et al v. Vilsack et al., No. 3:18-cv-01763-RS
   Joint Status Report
               Case 3:18-cv-01763-RS Document 144 Filed 07/23/21 Page 3 of 5




 1 efforts to resolve the litigation without further briefing, the parties seek an additional 30-day stay.

 2 The parties intend this to be the final stay absent reaching an agreement in principle by August 20,

 3 2021 or other unforeseen circumstances.

 4           THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the

 5 parties, that these proceedings should be stayed for an additional 30 days, with a joint status report

 6 no later than August 20, 2021.

 7

 8           Dated: July 21, 2021                           Respectfully submitted,

 9
                                                            /s/ George A. Kimbrell
10                                                          George A. Kimbrell (Pro Hac Vice)
                                                            Amy van Saun (Pro Hac Vice)
11                                                          Center for Food Safety
                                                            2009 NE Alberta St., Suite 207
12
                                                            Portland, Oregon 97211
13                                                          T: (571) 527-8618
                                                            Emails: gkimbrell@centerforfoodsafety.org
14                                                          avansaun@centerforfoodsafety.org
15
                                                            Attorneys for Plaintiffs
16
                                                            BRIAN M. BOYNTON
17                                                          Acting Assistant Attorney General
18
                                                            ERIC R. WOMACK
19                                                          Assistant Branch Director
                                                            Federal Programs Branch
20
                                                             /s/ Serena M. Orloff
21
                                                            SERENA M. ORLOFF
22                                                          Cal. Bar. No. 260888
                                                            Trial Attorney
23                                                          U.S. Department of Justice
                                                            Civil Division, Federal Programs Branch
24
                                                            1100 L Street NW
25                                                          Washington, D.C. 20005
                                                            Tel: (202) 305-0167
26                                                          Fax: (202) 616-8470
                                                            Email: serena.m.orloff@usdoj.gov
27

28 Center for Environmental Health et al v. Vilsack et al., No. 3:18-cv-01763-RS
   Joint Status Report
               Case 3:18-cv-01763-RS Document 144 Filed 07/23/21 Page 4 of 5




 1
                                                            Attorney for Defendants
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 Center for Environmental Health et al v. Vilsack et al., No. 3:18-cv-01763-RS
   Joint Status Report
               Case 3:18-cv-01763-RS Document 144 Filed 07/23/21 Page 5 of 5




                                                      ORDER
 1

 2           Having considered the parties’ joint stipulation to continue the stay of these proceedings pending
 3 the parties’ settlement discussions, and good cause appearing, the Court hereby ORDERS that this

 4 proceeding will continued to be STAYED for an additional 30 days, ending August 20, 2021. The parties

 5 shall submit a joint status report regarding further proceedings no later than that date.

 6

 7

 8 PURSUANT TO STIPULATION, IT IS SO ORDERED.

 9

10 Dated: July
           ____23rd, 2021                                   _________________________
                                                            HON. RICHARD SEEBORG
11                                                          United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 Center for Environmental Health et al v. Vilsack et al., No. 3:18-cv-01763-RS
   Order
